Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lori Cuomo on 2/3/2022.

The application has been amended as follows: 
	Rejoined claims 9-10, 13-14, and 18-19.
	Amended claims 1, 9-10, 13-14, and 18-19 as follows:
(Currently amended) An electromagnetic reactor for radiating electromagnetic energy into a moving bulk volume of flowable or semi-flowable particles, comprising: 
a housing apparatus, said housing apparatus having a process chamber for radiating the electromagnetic energy with at least one antenna to at least one substance residing in said bulk volume of flowable or semi-flowable particles;
 at least one mechanical apparatus partially located inside said housing apparatus, said mechanical apparatus causing movement of said bulk volume of the at least one antenna; 
at least one energy apparatus connected to said at least one antenna to radiate said electromagnetic energy into the process chamber, said energy apparatus comprising the electromagnetic energy connected to said at least one antenna, said at least one energy apparatus comprising a radio frequency (RF) signal generator, multi-frequency synthesizer, RF signal output control, RF wave generator, RF generator having silicon carbide transistors, power amplifier, broadband power amplifier, directional coupler, impedance matching system, power supply, power meter, oscillator, inverter, pulse synthesizer,56Appl. No.: 16/786,999Docket No. 02128.0003US01 Amendment dated January 18, 2022 Office Action of October 20, 2021transformer, low-to- high frequency converter, magnetron, and/or frequency tuning circuitry, said at least one antenna comprising a monopole, dipole, tri-wave, Helmholz coil, Maxwell coil, Helicon coil, bulb, LED emitter, and/or waveguide; wherein the at least one antenna comprises a metallic material, and/or a plasma material, wherein the plasma material is produced by passing an ionizing current to an ionizable substance, wherein said at least one antenna is located inside said at least one shaft cavity of said at least one shaft, wherein said at least one antenna is connected to a source of the electromagnetic energy, and wherein said electromagnetic energy is radiated from said at least one antenna through the at least one shaft into said bulk volume of flowable or semi-flowable particles in said process chamber; 
at least one power apparatus to rotate said at least one shaft and said at least one vane, said at least one power apparatus comprising a motor and at least two bearings, wherein said motor applies mechanical rotation to said at least one shaft to rotate said at least one shaft and the at least one vane to move the bulk volume of flowable or semi-flowable particles; and 
whereby by radiating an electric or magnetic field from said at least one antenna through a transparent portion of said at least one shaft into said process chamber while rotating said at least one shaft and said at least one vane to move said bulk volume of flowable or semi-flowable particles in said process chamber, said bulk volume of flowable or semi-flowable particles receiving the electromagnetic energy.

9. (Currently amended) The electromagnetic reactor of claim 1 wherein said at least one mechanical apparatus to cause movement of said bulk volume of particles is a batch style of mixer.

10. (Currently amended) The electromagnetic reactor of claim 1 wherein said at least one mechanical apparatus to cause movement of said bulk volume of particles 

13. (Currently amended) The electromagnetic reactor of claim 4 wherein said at least one antenna is located inside of said cavity inside said support bar, said support bar is at least partly constructed of a transparent material to allow electromagnetic radiation to pass through into said process chamber, whereby said at least one antenna rotates in said chamber while radiating the electromagnetic energy into said moving bulk volume of particles.

14. (Currently amended) The electromagnetic reactor of claim 12 wherein said at least one antenna is located inside of said cavity inside said at least one vane, said at least one vane is at least partly constructed of a transparent material to allow electromagnetic radiation to pass through into said process chamber, whereby said at least one antenna rotates in said chamber while radiating the electromagnetic energy into said moving bulk volume of particles.

18. (Currently amended) An electromagnetic reactor for radiating electromagnetic energy into a bulk volume of flowable or semi-flowable particles in motion within an operating mixer, comprising: 
	a mixer housing apparatus for containing said electromagnetic mixer housing apparatus has an interior cavity that acts as a process chamber for radiating the electromagnetic energy to at least one substance residing in said bulk volume of flowable or semi-flowable particles in motion, said mixer housing apparatus having at least one inlet for said bulk volume of flowable or semi-flowable particles to enter said process chamber and at least one discharge for said bulk volume of particles to exit said process chamber;
	at least one support apparatus between said mixer housing apparatus and earth, said at least one support apparatus includes all structural supports between said mixer housing apparatus and the earth;
	at least one mixing apparatus located inside said mixer housing apparatus, said at least one mixing apparatus to cause movement of said bulk volume of particles to mix the bulk volume of particles, said at least one mixing apparatus comprising at least one shaft with at least one vane extending from said at least one shaft, when said at least one shaft is rotated said at least one vane rotates and moves said bulk volume of flowable or semi-flowable particles, some portion of said at least one shaft or said at least one vane is constructed of a material transparent to the electromagnetic energy to be radiated into said process chamber, said at least one shaft comprising at least one shaft cavity for the placement of said at least one antenna; 
	at least one energy apparatus connected to said at least one antenna to radiate said electromagnetic energy into the process chamber, said at least one energy apparatus comprising an electromagnetic source connected to said at least one antenna, said at least one energy apparatus comprising a radio frequency (RF) signal generator, multi-frequency synthesizer, RF signal output control, RF wave generator, RF generator having silicon carbide and/or frequency tuning circuitry, said at least one antenna comprising a monopole, dipole, tri-wave, Helmholz coil, Maxwell coil, Helicon coil, bulb, LED emitter, and/or waveguide, wherein the at least one antenna comprises a metallic material, and/or a plasma material, wherein the plasma material is produced by passing an ionizing current to an ionizable substance wherein said at least one antenna is located inside said at least one shaft cavity of said at least one shaft, said at least one antenna is connected to a source of the electromagnetic energy at least one antenna through the at least one shaft into said bulk volume of flowable or semi-flowable particles in said process chamber;
	at least one power apparatus to rotate said at least one shaft and said at least one vane, said at least one power apparatus at least one power apparatus supported by said mixer housing apparatus or said at least one support apparatus, or combination thereof, wherein said electric motor applies mechanical rotation to said gearbox, and said gearbox transfers mechanical rotation to said at least one shaft; and
	whereby by radiating an electric or magnetic field from said at least one antenna through at least one shaft into said process chamber while rotating said at least one shaft and said at least one vane to mix said bulk volume of flowable or semi-flowable particles within said process chamber, said bulk volume of flowable or semi-flowable particles will receive near-uniform of the electromagnetic energy.

19. (Currently amended) An electromagnetic reactor for radiating electromagnetic energy into a bulk volume of flowable or semi-flowable particles in motion within an operating screw conveyor, comprising:
	a screw conveyor housing apparatus for containing said electromagnetic screw conveyor housing apparatus has an interior cavity that acts as a process chamber for radiating the electromagnetic energy to at least one substance residing in said bulk volume of flowable or semi-flowable particles in motion, said screw conveyor housing apparatus having at least one inlet for said bulk volume of flowable or semi-flowable particles to enter said process chamber and at least one discharge for said bulk volume of flowable or semi-flowable particles to exit said process chamber;
	at least one support apparatus between said screw conveyor housing apparatus and earth, said at least one support	apparatus includes all structural supports between said screw conveyor housing apparatus and the earth;
	at least one mechanical screw conveyor apparatus located inside said screw conveyor housing apparatus, said at least one mechanical screw conveyor apparatus to cause movement of said bulk volume of flowable or semi-flowable particles from the at least one inlet to the at least one discharge, said at least one mechanical screw conveyor apparatus comprising at least one shaft with at least one vane extending from said at least one shaft, when said at least one shaft is rotated said at least one vane rotates and moves said bulk volume of flowable or semi-flowable particles, some portion of said at least one shaft or said  at least one vane is constructed of a process chamber, said at least one shaft comprising at least one cavity for the placement of said at least one antenna;
	at least one energy apparatus connected to said at least one antenna to radiate said electromagnetic energy into the process chamber, said at least one energy apparatus comprising an electromagnetic source connected to said at least one antenna, said at least energy apparatus comprising a radio frequency (RF) signal generator, multi-frequency synthesizer, RF signal output control, RF wave generator, RF generator having silicon carbide transistors, power amplifier, broadband power amplifier, directional coupler, impedance matching system, power supply, power meter, and/or frequency tuning circuitry, said at least one antenna comprising a monopole, dipole, tri-wave, Helmholz coil, Maxwell coil, Helicon coil, bulb, LED emitter, and/or waveguide, wherein the at least one antenna comprises a metallic material, and/or a plasma material, wherein the plasma material is produced by passing an ionizing current to an ionizable substance at least one antenna is located inside said cavity of said  at least one shaft, said at least one antenna is connected to a source of the electromagnetic energy with a circuit, said electromagnetic energy is radiated from said at least one antenna through the at least one shaft into said bulk volume of flowable or semi-flowable  particles in said chamber
	at least one power apparatus to rotate said at least one shaft and said at least one vane, said at least one power apparatus screw conveyor housing apparatus or said at least one support apparatus, or combination thereof, said electric motor applies mechanical rotation to said at least one shaft; and
	whereby by radiating an electric or magnetic field from said at least one antenna through at least one shaft into said process chamber while rotating said at least one shaft and at least one vane to move said bulk volume of flowable or semi-flowable particles from said incoming end to said discharging end of said process chamber, said bulk volume of flowable or semi-flowable particles will receive the electromagnetic energy.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art in record, alone or in combination, fairly suggests or teaches an electromagnetic reactor for radiating electromagnetic energy into a bulk volume of flowable or semi-flowable particles comprising the specific elements and the special arrangement of each element as cited in the amended claims 1, 18, and 19. Therefore, claims 1-20 are allowable over the prior art in record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795